DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa et al (US PUB 20140346303, hereinafter Hirakawa) in view of Epler (US PUB 20160282466, hereinafter Epler).
Regarding claim 1, Hirakawa discloses an ultrasonic sensor (e.g. an ultrasonic wave device) configured to be attached to a vehicle body component (e.g. vehicle bumper 1), (see at least the abstract and figure 1), the ultrasonic sensor comprising: a sensor body (e.g. sensor block body 3) having a columnar ultrasonic microphone (e.g. an columnar ultrasonic microphone 41) that is provided to extend in an axial (e.g. upward) direction parallel to a center axis line and a microphone support part (e.g. a housing part 5) that supports a supported part on a proximal end side (e.g. a housing part 5 supports the bottom part of the microphone 41) while a protrusion part protrudes on a tip end side (e.g. a downwardly protruding part towards a head 31 of the microphone 41) in the axial direction of the ultrasonic microphone (see figures 2 and 3); a cushion member (e.g. a holding rubber 42) provided so as to surround the protrusion part of the ultrasonic microphone and formed of a synthetic resin-based elastic material (e.g. rubber material) into a tubular shape (see figure 3); a retainer part (e.g. a holding member 2 with projecting clamping parts 24) provided further radially outward from the center axis line than the ultrasonic microphone is (see figure 2), and configured to sandwich a sandwiched part (e.g. a sandwiched part 22) on the proximal end side between the retainer part and an outer peripheral surface of the protrusion part of the ultrasonic microphone while exposing an exposed part (e.g. exposed part 30) on the tip end side in the axial direction of the cushion member (see figures 1-2 and 5), in an on-board state (e.g. an assembled state) in which the ultrasonic sensor is attached to the vehicle body component (e.g. bumper 1) by inserting the protrusion part of the ultrasonic microphone and the exposed part of the cushion member into mounting holes which are through holes (e.g. through hole 60) formed in the vehicle body component and fixing the retainer part to the vehicle body component (e.g. 
Hirakawa does not explicitly disclose a waterproof seal provided in intimate contact with the exposed part of the cushion member so as to block a gap between the vehicle body component and the exposed part of the cushion member. 
However, Epler in the same field of endeavor teaches an ultrasonic sensor (e.g. an ultrasonic sensor 120) configured to be attached to a vehicle body component (e.g. a semi-truck 104), (see figure 1), comprising: a waterproof seal (e.g. a waterproof tight-sealing 208) provided in intimate contact with an exposed art of a cushion material (e.g. a material forming an emitting face 202 for the sensor 120) so as to block a gap between the vehicle body component and the exposed part of the cushion member (see Epler, [0025]-[0026], [0037]-[0039], and figures 1-2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a waterproof seal around the ultrasonic sensor as taught by Epler in the teachings of Hirakawa in order to prevent ingress of water or other environmental factors into the ultrasonic sensor unit, and thereby ultimately preventing potential environmental damage to the ultrasonic sensor unit. 

Regarding claim 2, Hirakawa as modified by Epler discloses the ultrasonic sensor according to claim 1, wherein the waterproof seal (waterproof seal 208) is provided so as to block a gap between the mounting hole and the exposed part of the cushion member (see Epler, figure 2B).

Regarding claim 3, Hirakawa as modified by Epler discloses the ultrasonic sensor according to claim 1, wherein the waterproof seal (waterproof seal 208) is provided so as to block a gap between the exposed part of the cushion member and the retainer part (see Epler, figure 2B).


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Epler as applied to claim 1 above, and further in view of Cho et al (US PUB 20180310426, hereinafter Cho).
Regarding claim 4, Hirakawa as modified by Epler discloses the ultrasonic sensor according to claim 1, but fails to explicitly disclose wherein the waterproof seal is a filler.
However, Cho in the same field of endeavor teaches that it is well known in the art to form a waterproof seal by a filler (e.g. a waterproof filler 319) as demonstrated in [0046], [0049], also figure 4-5. Therefore, it would have been obvious to any person having an ordinary skill in the art to provide a waterproof filler for sealing a gap in a sensing device as taught by Cho in the teachings Hirakawa in view of Epler so as to further improve the sealing of the component against environment or other foreign matters.  

Regarding claim 5, Hirakawa as modified by Epler and Cho discloses the ultrasonic sensor according to claim 1, wherein the waterproof seal is a rubber ring-shaped member (e.g. a rubber ring-shaped waterproof seal 380), (see Cho, [0059]-[0060], and figures 3-4).

Regarding claim 6, Hirakawa as modified by Epler and Cho discloses the ultrasonic sensor according to claim 1, but fails to explicitly disclose wherein the waterproof seal is made of a material having acoustic characteristics different from those of the cushion member.
However, it would have been obvious to any person having an ordinary skill in the art to select a waterproof seal material with different acoustic characteristics than the cushion member if such a material is more suitable for use, since it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obvious, see In re Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); (MPEP 2144.07).
 
claim 7, Hirakawa as modified by Epler and Cho discloses the ultrasonic sensor according to claim 1, but fails to explicitly disclose wherein the waterproof seal is made of a material having acoustic attenuation rate higher than that of water.
However, it would have been obvious to any person having an ordinary skill in the art to select a waterproof seal material having an attenuation rate higher than that of water if such material is more suitable for use, since it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obvious, see In re Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); (MPEP 2144.07).

Regarding claim 8, Hirakawa as modified by Epler discloses the ultrasonic sensor according to claim 1, but fails to explicitly disclose wherein the microphone support part has an elastic support member formed of a synthetic resin-based elastic material so as to elastically support the supported part in the ultrasonic microphone, and the cushion member is formed separately from the elastic support member.
However, it is well known in the art to select different materials for different elements of an electronic device if such will provide better suitability for an intended use, and it would have been obvious to select different materials for the microphone support part and the cushion member, since it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obvious, see In re Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); (MPEP 2144.07).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakawa in view of Epler as applied to claim 1 above, and further in view of Wehling et al (US PUB 20150192673, hereinafter Wehling).
claim 9, Hirakawa as modified by Epler discloses the ultrasonic sensor according to claim 1, but fails to explicitly teach wherein the vehicle body component is a front grille (Hirakawa teaches attaching the ultrasonic sensor to the front bumper 1, figure 1). 
However, Wehling in the same field of endeavor teaches that it is well known in the art to attach an ultrasonic sensor (e.g. ultrasonic sensor 6) to a front grill (e.g. a front grill 4) of a vehicle (e.g. a motor vehicle 1) as set forth in [0038] and figure 1. Thus, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a front grill on the front bumper carrying the ultrasonic sensor as taught by Wehling in the teachings of Hirakawa in view of Epler so as to achieve an effective protection of the ultrasonic sensor by the front grill element in addition to the sensor’s optimum frontal positioning.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.